per curiam:
Una vez más debemos armonizar y sopesar el interés ciudadano y la política pública de preservar áreas de gran valor ecológico, mantener un ambiente —aire, agua y playas— limpio y proteger las especies marinas y terrestres, frente de la necesidad del Estado de construir nuevas plantas para generar energía eléctrica y suplir la demanda continua del sector privado e industrial y mantener, así, la posición competitiva del país para su desarrollo económico.
I
El 18 de agosto de 1993 la Autoridad de Energía Eléc-trica (en adelante la Autoridad) sometió a la Junta de Ca-lidad Ambiental (J.C.A.), conforme lo requiere el Art. 4(c) de la Ley sobre Política Pública Ambiental, 12 L.P.R. A. see. 1124(c),(1) una declaración preliminar de impacto ambien-*535tal (en adelante DIA-Preliminar)(2) referente a la construc-ción proyectada de una planta para generar electricidad, mediante la quema de aceite —petróleo— en el barrio Cambalache de Arecibo.(3) El proyecto es parte del plan de contingencia de generación de la Autoridad.
El 24 de diciembre, en unión a la Junta de Planificación, la J.C.A. emitió un aviso público para notificar la celebra-ción de vistas públicas conjuntas sobre la ubicación, adqui-sición del terreno y discusión de la DIA-Preliminar. Cele-bradas el 24 y 25 de enero de 1994, depusieron ciudadanos, legisladores, a través de sus representantes, y grupos ambientalistas. La J.C.A. recogió ponencias escritas.
El 4 de abril, el Sr. Jesús García Oyóla y otros solicita-ron que se dejaran sin efecto las vistas públicas celebradas, pues no se publicaron los dos (2) avisos públicos requeridos *536por reglamento. En reunión de 14 de abril, la J.C.A. decidió celebrar una nueva vista el 22 de julio.(4) No fue cuestionada.
En síntesis, los deponentes señalaron, primero, que el predio donde ubicaría el proyecto es el humedal(5) de agua dulce más grande de Puerto Rico. Segundo, dicho predio ha sido propuesto para designación como reserva natural en el Programa de Manejo de la Zona Costanera. Tercero, la presencia de seis (6) especies en peligro de extinción(6) y otras seis (6) próximas a ser clasificadas así. Cuarto, de-bido a que el combustible —petróleo— sería entregado por mar en el puerto de Arecibo,(7) y luego conducido a la planta por una tubería y oleoducto, destacaron que dicho puerto tiene, en la actualidad, una profundidad de vein-tiún (21) pies y que una barcaza cargada con aceite tiene un calado de diecinueve punto setenta y cinco (19.75) pies. Por ello, sostuvieron que el proyecto requería un dragado regular, lo que podría afectar la vida marina e industria pesquera del área. Y quinto, expusieron su preocupación sobre posibles derrames a causa del fuerte oleaje de la bahía.
En respuesta a las ponencias de la ciudadanía y señala-mientos de la J.C.A., la Autoridad preparó y presentó un *537suplemento a la DIA-Preliminar y solicitó que dicho docu-mento, en unión con la DIA-Preliminar, se consideraran como la declaración final de impacto ambiental (en ade-lante DIA-Final). Entregó, además, un suplemento del im-pacto sobre la calidad del aire que reveló que no será sig-nificativo a tenor con los estándares promulgados por la Agencia Federal de Protección Ambiental (en adelante E.P.A.).
El 26 de septiembre de 1994 el panel examinador ante el cual se celebró la vista de 22 de julio sometió a la J.C.A. su informe. Este expuso los nombres de los deponentes, un breve resumen de sus ponencias y cuáles fueron, a su juicio, las principales preocupaciones señaladas. Concluyó y reco-mendó la aprobación del proyecto, condicionado a que se substituyera la descarga desde barcazas por un sistema marítimo-terrestre en un puerto más seguro.
El 7 de octubre de 1994 la J.C.A. resolvió que la Autori-dad había cumplido con los requisitos del Art. 4(c) de la Ley sobre Política Pública Ambiental, supra,(8) en cuanto se realizó el proceso de evaluación de los posibles impactos ambientales del proyecto. Sin embargo, un grupo de resi-dentes de Arecibo solicitó reconsideración el 1ro de noviembre.(9) El 17 de noviembre —notificado el 25— la J.C.A. reiteró su dictamen.
El 20 de diciembre, García Oyóla y otros solicitaron re-visión ante el entonces Tribunal Superior, Sala de San Juan.(10) La J.C.A. y la Autoridad presentaron mociones de desestimación por separado. Cuestionaron la jurisdicción *538del tribunal, pues García Oyóla y otros no habían solici-tado reconsideración ante la J.C.A. en su carácter individual. Además, adujeron el incumplimiento con la Re-gla 6(B) de revisión de determinaciones administrativas ante el Tribunal Superior.
El 6 de febrero de 1995 el ilustrado foro de instancia, Hon. Ángel G. Hermida, J., declaró ambas mociones sin lugar. Concedió término para que las partes informaran cómo fue que el grupo de residentes compareció, y si du-rante el trámite administrativo se identificaron individual-mente las personas naturales miembros de ese grupo y, en tal caso, si éstas explicaron su interés en el pleito.(11)
Con vista a la reglamentación para implantar la Ley de la Judicatura de Puerto Rico de 1994, Ley Núm. 1 de 28 de julio de 1994 (4 L.P.R.A. see. 22 et seq.), luego de varios trámites, el caso fue trasladado y sometido a nuestra consideración.(12) Previa mostración de causa, con el bene-ficio y la comparecencia de las partes, resolvemos.
HH H-H
En recta metodología adjudicativa, analicemos primera-mente la legitimación activa o standing de García Oyóla y otros. De su existencia depende que podamos revisar la determinación administrativa en cuestión. Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992).
Poseen legitimación activa aquellos que han sufrido un daño claro y palpable, no uno abstracto ni hipotético; cuando existe un nexo causal entre la causa de acción que se ejercita y el daño alegado, y, finalmente, si la causa *539de acción surge al amparo de la Constitución o alguna ley. Asoc. Maestros P.R. v. Srio. Educación, 137 D.P.R. 528 (1994), y casos allí citados.
La doctrina de legitimación activa se interpreta amplia y liberalmente cuando la demanda es contra las agencias y los funcionarios gubernamentales. La persona afectada por una acción gubernamental no tiene que demostrar daño económico; puede basarse en consideraciones ambientales, recreativas, espirituales o aun simplemente estéticas. Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716 (1974).
García Oyóla y otros tienen capacidad jurídica para ins-tar este recurso. Aunque en la moción de reconsideración se identificaron como un grupo de residentes de Arecibo, los documentos identifican, individualmente, a los miem-bros del grupo. La propia J.C.A., en su Resolución de 17 de noviembre de 1994, mencionó las personas que depusieron en la vista de 22 de julio de 1994.(13) Además del informe enviado por el panel examinador a la J.C.A., surge que el interés de ellos responde a legítimas consideraciones am-bientales, estéticas y de salud.
Existe una relación entre el daño alegado y la determi-nación de la J.C.A. Además, el recurso presentado surge al amparo de la Ley sobre Política Pública Ambiental.
Adviértase, que al evaluar estos reclamos no interveni-mos indebidamente con el funcionamiento de la Rama Ejecutiva. No se pretende paralizar una obra, sino asegu-rar que se cumpla con los requisitos estatutarios de estirpe constitucional, garantizar la conservación del ambiente y la salud de los ciudadanos afectados.
HH I — I
Superada la cuestión de justiciabilidad, examinemos los méritos. De entrada señalamos que la alternativa de no *540construir la planta debe quedar subordinada a la necesi-dad del Estado de suplir energía al pueblo. Lo importante es minimizar sus efectos negativos sobre el ambiente.
Las conclusiones e interpretaciones de los organismos administrativos especializados merecen gran consideración y respeto, si están sostenidas por evidencia sustancial. Asoc. Drs. Med. Cui. Salud v. Morales, 132 D.P.R. 567 (1993); Silva v. Adm. Sistemas de Retiro, 128 D.P.R. 256 (1991); Chase Manhattan v. Emmanuelli Bauzá, 111 D.P.R. 708 (1981).
El transcrito Art. 4(c) de la Ley sobre Política Pública Ambiental, supra, requiere que la Autoridad, antes de efectuar cualquier acción o promulgar cualquier decisión que afecte significativamente la calidad del ambiente, le someta a la J.C.A. una DIA-Preliminar. Salas Soler v. Srio. de Agricultura, supra, pág. 720.(14)
“[DJeberán ser concisas, claras y precisas, y deberán evidenciar que las agencias [A.E.E.] han efectuado el correspondiente análisis ambiental”. (Enfasis suplido.) Reglamento sobre Declaraciones de Impacto Ambiental de Puerto Rico Núm. 3106, 4 de junio de 1984, Junta de Cali-dad Ambiental, Sec. 1.2e(2). La J.C.A. determinará si su contenido es adecuado en cuanto al cumplimiento con el espíritu y la letra del Art. 4(c) de la Ley sobre Política Pública Ambiental, supra; Reglamento, supra, Sec. 5.313. “Si considerasen incompleta uná Declaración podrían señalarlo. Si abrigaran dudas sobre algunos de sus datos o juicios, podrían expresarlas. Si considerasen que lo propuesto no es aconsejable desde el punto de vista ambiental, podrían afirmarlo. Pero ahí acaban sus funciones.” Manual para la Preparación, la Evaluación y el Uso de las Decla-*541raciones de Impacto Ambiental, aprobado por la Junta de Calidad Ambiental, 19 de diciembre de 1972, pág. 2.
IV
La J.C.A. sostiene que su función se circunscribe a co-mentar sobre la adecuacidad procesal y de contenido de la DIA-Preliminar, o sea, si considera o no aquellos posibles impactos ambientales del proyecto propuesto. Aduce que no tiene facultad para pasar juicio sobre si la DIA-Prelimi-nar discute satisfactoriamente los posibles efectos con-forme lo requiere el Art. 4(c) de la Ley sobre Política Pú-blica Ambiental, supra. No tiene razón.
Notamos que la propia ley la faculta a expedir órdenes de hacer, de no hacer, de cese y desistimiento para que se tomen las medidas preventivas o de control necesarias a juicio de la J.C.A. para lograr sus propósitos; solicitar que se le notifique antes de comenzar una construcción, instalación o establecimiento de posibles fuentes detrimentales al ambiente y los recursos naturales, según éstos sean señalados en los reglamentos, que al amparo de la ley se emitan, y solicitar, dentro de los treinta (30) días de haber recibido la notificación, como condición previa a la construcción, la presentación de planos, especificaciones o cualquier otra información que juzgue necesaria para determinar si la propuesta construcción, instalación o establecimiento está de acuerdo con la ley y sus reglamentos; y emitir órdenes provisionales, previa notificación a la Junta de Planificación prohibitorias de la construcción de instalaciones cuyos planos y especificaciones demuestren que hay violación a la ley y a sus reglamentos. 12 L.P.R.A. see. 1131(22)(24)(25).
Se colige, pues, que la función de la J.C.A. se extiende a velar por el fiel cumplimiento de la política pública y los requisitos procesales y sustantivos contenidos en la ley y en los reglamentos aprobados a su amparo.
Precisamente, García Oyóla argumenta que la J.C.A. no *542cumplió su encomienda de analizar la adecuacidad del con-tenido de la DIA-Preliminar, conforme lo requerido en el Art. 4(c) de la Ley sobre Política Pública Ambiental, supra, limitándose ésta a exponer las características del proyecto sin evaluar sus consecuencias ambientales. Además, que ni la DIA-Preliminar ni su suplemento incorporaron las pre-ocupaciones e interrogantes de los deponentes. Evaluemos.
V
Tanto la DIA-Preliminar como su suplemento contienen un análisis adecuado de los efectos del proyecto en el bien-estar y salud humana. Discute los efectos de las emanacio-nes de azufre en el aire a causa de la quema de combustible, cómo se minimiza la contaminación y se establecen medidas concretas. El suplemento considera el uso de un aceite con menos contenido de azufre para adecuar las emanaciones a los estándares permitidos por la E.P.A.(15)
Sobre los humedales, la DIA-Preliminar señala que las dieciocho punto nueve (18.9) cuerdas que se utilizarán para el proyecto serán una pérdida irreversible de ese valor ecológico. Sin embargo, el suplemento propone un plan de mitigación en el que se propone restaurar veinte (20) acres, crear un canal, nivelar el terreno para permitir la sobrevivencia de los mangles y sembrar treinta y ocho mil (38,000) mangles para mejorar el valor ecológico del área.
Evalúa también, satisfactoriamente, los efectos y las medidas previsorias en caso de un derrame de petróleo en la bahía o en la planta. (16) Además, el suplemento acogió *543varias de las recomendaciones de los deponentes. Así, ante los señalamientos del Departamento de Recursos Natura-les y la comunidad sobre la pérdida de presión de agua, la Autoridad decidió utilizar pozos de agua fuera del lugar del proyecto, a unas tres punto dos (3.2) millas de la costa.
Conforme la DIA-Preliminar, la presencia de especies amenazadas o en peligro de extinción en el área del pro-yecto fue evaluada en coordinación con agencias federales y estatales.(17) El estudio no reveló la existencia de nin-guna especie señalada o propuesta alguna para marcar en el área del proyecto. Se encontró, no obstante, la presencia de seis (6) especies en peligro de extinción en la vecindad del predio. No encontraron habitáculos de estas especies en el área evaluada. Además, se identificó siete (7) especies que podrían encontrarse en el área adyacente,(18) pero tam-poco tienen habitáculos en el área propuesta para el proyecto.
Finalmente, la Autoridad no cuestiona que para mante-ner el muelle del puerto de Arecibo con una profundidad que permita la entrada segura de barcazas de aceite es menester dragarlo periódicamente. Ahora bien, sostiene que no le corresponde realizar los estudios ambientales so-bre el impacto en la vida marítima del dragado, pues, pri-mero —por mandato de ley federal, le corresponde hacer el dragado al Cuerpo de Ingenieros del Ejército de Estados *544Unidos y, segundo, se requiere el dragado periódico, aun-que no se construya el proyecto. Tiene razón.
El expediente ante nos contiene evidencia sustancial para sostener las determinaciones de la J.C.A., órgano ad-ministrativo especializado. Se confirma su Resolución de 6 de octubre de 1994.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Hernández Denton emitió una opinión disidente, a la cual se unieron la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Fuster Berlingeri.
— O —

 Dispone:
“Se ordena que al máximo grado posible se interpreten, implementen y admi-nistren todas las leyes y cuerpos reglamentarios vigentes en estricta conformidad con la política pública enunciada en este Capítulo. Así mismo, se ordena a los depar-tamentos, agencias, corporaciones públicas, municipios e instrumentalidades del Es-tado Libre Asociado de Puerto Rico y sus Subdivisiones políticas, que en la imple-*535mentación de la política pública de este Capítulo, cumplan con las siguientes normas:
“(c) Incluir en toda recomendación o informe propuesta de legislación y emitir, antes de efectuar cualquier acción o promulgar cualquier decisión gubernamental que afecte significativamente la calidad del medio ambiente, una declaración escrita y detallada sobre:
“(1) el impacto ambiental de la legislación propuesta, de la acción a efectuarse o de la decisión a promulgarse;
“(2) cualesquiera efectos adversos al medio ambiente que no podrán evitarse si se implementare la propuesta legislación, si se efectuare la acción o promulgare la decisión gubernamental;
“(3) alternativas a la legislación propuesta, o a la acción o decisión guberna-mental en cuestión;
“(4) la relación entre usos locales a corto plazo del medio ambiente del hombre y la conservación y mejoramiento de la productividad a largo plazo, y
“(5) cualquier compromiso irrevocable o irreparable de los recursos que esta-rían envueltos en la legislación propuesta si la misma se implementara, en la acción gubernamental si se efectuara o en la decisión si se promulgara.
“Se faculta a la Junta de Calidad Ambiental para aprobar reglamentos para implementar las disposiciones de este inciso.” (Énfasis suplido.) 12 L.P.R.A. see. 1124.


 Se requiere la preparación de una declaración preliminar de impacto am-biental (en adelante DIA-Preliminar) para toda acción que pueda afectar significati-vamente la calidad ambiental. Reglamento sobre Declaraciones de Impacto Ambien-tal de Puerto Rico, Junta de Calidad Ambiental, 4 de junio de 1984, Sec. 5.2.1.


 Se proyecta construir la planta en un predio de cincuenta y dos (52) acres, perteneciente a una finca de Seiscientas (600) cuerdas de la Autoridad de Tierras, conocida como la Ciénaga Tiburones. Dicho predio colinda por el norte con el Río Grande de Arecibo, por el sur con el Caño Suroeste, por el este con terrenos de la Autoridad de Tierras y por el oeste con la carretera estatal Núm. 681.


 Depusieron diecinueve (19) ciudadanos, algunos en su carácter individual y otros en calidad representativa de organizaciones cívicas y ambientalistas. Diecisiete (17) de éstos expresaron su oposición o preocupación, o ambas cosas, sobre el pro-yecto y el impacto ambiental que tendría éste sobre el área.


 Humedales son “ecosistemas ... de gran importancia por la producción de peces y por ser habitáculos de vida silvestre y de especies en peligro de extinción. Ellos actúan además, como reguladores del flujo de agua de lluvia, reducen el efecto de inundaciones, sirven de filtro de sedimentos y absorben grandes cantidades de nitrógeno y fósforo provenientes de los abonos agrícolas ... poseen grandes extensio-nes de manglares ... una riqueza inmensa en cuanto a flora y fauna. El 50% de las familias de aves reconocidas en Puerto Rico viven en estas áreas costaneras”. Solici-tud de revisión, Apéndice, pág. 011. Expresiones del Sr. Héctor Russe Martínez, Presidente de la Junta de Calidad Ambiental (en adelante J.C.A.) en la primera Conferencia Taller sobre Protección de Humedales en abril de 1994.


 Pelícano, Halcón Peregrino, Boa de Puerto Rico, Tortuga Verde, Carey de Concha y Manatí.


 En Carta de 28 de junio de 1994, la Autoridad de los Puertos reitera su posición, expresada en Carta de 19 de enero de 1994, de que no objeta el proyecto ni el uso del puerto de Arecibo para recibir las embarcaciones que transportan combustible.


 Fundamentó su conclusión en que se preparó la DIA-Preliminar, un suple-mento y que se celebraron vistas públicas.


 Adujeron que la J.C.A. no tomó en consideración los argumentos que no apoyan el proyecto: el efecto sobre diecinueve (19) cuerdas de humedales y los terre-nos por donde pasará el combustible desde el puerto hasta la planta; el efecto sobre la playa de Arecibo de los posibles derrames, del dragado y que se violaba la política pública ambiental.


 Alegaron que la J.C.A. abusó de su discreción al encontrar adecuada la declaración de impacto ambiental sin haberla analizado y erró al concluir que la DIA-Preliminar y su suplemento cumplían con el Art. 4(c) (12 L.P.R.A. sec. 1124(c)) a pesar de que los comentarios e interrogantes presentadas por el público no fueron discutidos, contestados ni incorporados.


 La Autoridad de Energía Eléctrica compareció el 28 de febrero. La J.C.A. solicitó prórroga de diez (10) días el 24 de febrero; expirado dicho término, no compareció. Los recurrentes García Oyóla y otros tampoco cumplieron con la orden.


 El 2 de marzo de 1995 el tribunal de instancia ordenó el traslado del caso al Tribunal Supremo, conforme la Orden Administrativa Núm. XII del Juez Presidente de 23 de enero de 1995. Mediante Memorándum de 21 de marzo, lo devolvimos para la preparación de un informe, a tenor con la mencionada orden administrativa y Memorando de la Directora Administrativa de los Tribunales de 16 de febrero de 1995.


 Entre ellos, García Oyóla, identificado como Presidente del Comité Asesor del Centro de Arecibo de la Corporación de Servicios Legales.


 Incluirá una evaluación de los efectos primarios y secundarios, positivos o negativos, del proyecto propuesto sobre aspectos ambientales: el bienestar y la salud humana, uso de terrenos, infraestructura, calidad del aire y agua, minerales econó-micos, flora, fauna, suelos, áreas inundables, especies amenazadas o en peligro de extinción, niveles de sonido, áreas de valor histórico, arqueológico o estético. Regla-mento, supra, Sec. 5.3.6a.


 Se visualiza utilizar un aceite combustible número dos (#2) con un contenido de azufre de cero punto quince por ciento (0.15%), más limpio y menos contaminante que el propuesto originalmente, que contenía cero punto cinco por ciento (0.5%) de azufre. La Autoridad de Energía Eléctrica (en adelante la Autoridad) aclaró que no consideró el aceite combustible número dos (#2) originalmente por no estar disponi-ble en el mercado local al momento en que se presentó la DIA-Preliminar. Añadió que las turbinas del proyecto estarán diseñadas para que se pueda utilizar el combustible fósil más limpio, una vez la infraestructura esté disponible en la Isla.


 Se utilizarán, en todo momento, barreras flotantes desplegables para conte-ner derrames de aceite para rodear las embarcaciones que transportan combustible una vez atraquen en puerto. También la Autoridad, preparó un Plan de Prevención y *543Control de Derrames y Contramedida, un Manual de Operación, un Plan de Emer-gencias y un Plan de Reacción de la Facilidad ante Situaciones de Derrame, con-forme la Ley de Contaminación por Aceite de 1990, Oil Pollution Act.
Más aún, para asegurarse de que las barcazas entren al puerto sólo cuando las condiciones del tiempo lo permitan, la Autoridad construirá un área de almacenaje de combustible con capacidad para sesenta (60) días, lo que permitirá programar las entregas en períodos de buen tiempo y continuar la operación normal cuando el mal tiempo y las altas marejadas no permitan la entrada a puerto.
Finalmente, la estación de descarga se construirá de concreto y contendrá un área de pozo para contener cualquier posible derrame e impedir que llegue al puerto.


 Consultaron la Oficina Regional del Caribe del Servicio de Pesca y Vida Silvestre de Estados Unidos, el Servicio Nacional de Industrias Pesqueras y el De-partamento de Recursos Naturales de Puerto Rico.


 Entre éstas, se encuentra la ballena de aleta, la ballena jorobada, el cacha-lote, el peje blanco, el tinglar y el cabezón.